Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney B. Aaron Schulman (Reg. No. 31,877) on July 28, 2021.

The application has been amended as follows: 

	IN THE CLAIMS:


Reasons for Allowance
Claims 1-8 and 10-16 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “a non-fluorinated synthetic mica compound having the following formula (I): At(SixGe1-x)4MzO10(OH)2 (1) wherein: A is at least one monovalent interfoliary cation of a metal element having the formula LiW(1)NaW(2)KW(3)RbW(4)CsW(5); wherein each w(i) represents a real number of the interval [0 ; 1], such that                                 
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                5
                                            
                                        
                                        
                                            w
                                            
                                                
                                                    i
                                                
                                            
                                            =
                                            1
                                        
                                    
                                
                            ” or of independent claim 11 with particular attention to “a method for preparing a compound of the following formula (I): At(SixGe1-x)4MzO10(OH)2 (1) wherein: A is at least one monovalent interfoliary cation of a metal element having the formula LiW(1)NaW(2)KW(3)RbW(4)CsW(5); wherein each w(i) represents a real number of the interval [0 ; 1], such that                                 
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                5
                                            
                                        
                                        
                                            w
                                            
                                                
                                                    i
                                                
                                            
                                            =
                                            1
                                        
                                    
                                
                            ” and “preparing a precursor gel of the compound of formula (I) by a coprecipitation reaction between: at least one source of at least one chemical element selected from the group consisting of silicon and germanium, said source of the chemical element selected from the group consisting of silicon and germanium being selected from the group consisting of potassium metasilicate and potassium metagermanate, at least one metal salt of the divalent metal M, the molar proportion (SiXGe1-X)/M during the preparation of the precursor gel being in the range [2/1.425 ; 1.6]”.
The article entitled “A Study of the Synthesis of Hectorite” by W.T. Granquist et al. (hereinafter “Granquist”) teaches a synthetic mineral compound (See Abstract) of 0.33Mg2.67Li0.33Si4O10(OH)2 (I) (page 154, Table 1, Example IB-34 of Granquist).
United States Patent No. 3,666,407 to Justus K. Orlemann (hereinafter “Orlemann”) teaches a synthetic mineral compound of a synthetic hectorite-type clay material corresponding to the following formula (I): (Si8Mg5,6Li4(OH)4O20)Na4 or (Si8Mg5,3Li7(OH)4O20)Na7 (I) (col. 6,11. 23-37; Example II; Table 2, Examples I and II of Orlemann).
United States Patent No. 2,675,853 to Hatch et al. (hereinafter “Hatch”) teaches a synthetic mica compound having the following formula (I): (Na,K,Rb,Cs)0.5-1([Mg,Co,Fe] of [Mg+Mn,Zn,Cu])2-3(Si,Ge)4O10(OH)2 (col. 1, ll. 15, 21-26, 35-36, 38-47, 50-54; col. 2, ll. 5-7). Although Hatch teaches a fluorinated synthetic mica compound (col. 1, ll. 6-11), Hatch teaches in general synthetic mica compounds can have various known cations present within a natural mica crystalline structure substituted with other cations (col. 1, l. 12 - col. 2, l. 7). For instance, Hatch teaches while K is present naturally (col. 1, l. 21), K can be substituted with Na, Rb or Cs in synthetic mica compounds (col. 1, ll. 15, 22-26). In another instance, Hatch teaches while Mg is present naturally (col. 1, ll. 34-36), Mg can be substituted with Co or Fe in synthetic mica compounds (col. 1, ll. 37-42) or partially substituted with Mn, Zn or Cu (col. 1, ll. 42-45). Hatch also teaches Si may be present as a tetrasilicic type (col. 1, ll. 50-51) or be replaced entirely by Ge (col. 1, ll. 52-54). And, Hatch teaches the OH in group is present in the natural mica compound and can remain in the synthetic mica compound (col. 1, l. 15; col. 2, ll. 5-7).
However, both synthetic mineral compounds taught by Granquist and Orlemann are synthetic hectorite mineral compounds, not synthetic mica mineral compounds.  And, the synthetic mica compound taught by Hatch includes fluorine (col. 2, ll. 5-9; col. 4, l. 5 – col. 8, l. 4; See working examples of Hatch).  Lastly, none of Granquist, Orlemann or Hatch teach 
Consequently, there is no obvious reason to modify the teachings of any one of Granquist, Orlemann or Hatch and teach “a non-fluorinated synthetic mica compound having the following formula (I): At(SixGe1-x)4MzO10(OH)2 (1) wherein: A is at least one monovalent interfoliary cation of a metal element having the formula LiW(1)NaW(2)KW(3)RbW(4)CsW(5); wherein each w(i) represents a real number of the interval [0 ; 1], such that                                 
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                5
                                            
                                        
                                        
                                            w
                                            
                                                
                                                    i
                                                
                                            
                                            =
                                            1
                                        
                                    
                                
                            ” according to Applicant’s independent claim 1 or “a method for preparing a compound of the following formula (I): At(SixGe1-x)4MzO10(OH)2 (1) wherein: A is at least one monovalent interfoliary cation of a metal element having the formula LiW(1)NaW(2)KW(3)RbW(4)CsW(5); wherein each w(i) represents a real number of the interval [0 ; 1], such that                                 
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                5
                                            
                                        
                                        
                                            w
                                            
                                                
                                                    i
                                                
                                            
                                            =
                                            1
                                        
                                    
                                
                            ” and “preparing a precursor gel of the compound of formula (I) by a coprecipitation reaction between: at least one source of at least one chemical element selected from the group consisting of silicon and germanium, said source of the chemical element selected from the group consisting of silicon and germanium being selected from the group consisting of potassium metasilicate and potassium metagermanate, at least one metal salt of the divalent metal M, the molar proportion (SiXGe1-X)/M during the preparation of the precursor gel being in the range [2/1.425 ; 1.6]” according to Applicant’s independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731